      Case 2:20-cv-00015-SAB       ECF No. 16   filed 12/14/20     PageID.65 Page 1 of 2



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 2
                                                                 EASTERN DISTRICT OF WASHINGTON




 3                                                               Dec 14, 2020
                                                                      SEAN F. MCAVOY, CLERK

 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 JEANNIE WAILES, a single woman,
10               Plaintiff,                        NO. 2:20-CV-00015-SAB
11               v.
12 RA. MA. TRANSPORT, INC., a foreign              ORDER DISMISSING CASE
13 corporation, and RALPH MENKEL and
14 JANE DOE MENKEL, individually and
15 the marital community composed thereof,
16               Defendants.
17
18        Before the Court is the parties’ Stipulated Motion to Dismiss with Prejudice
19 and without Fees or Costs, ECF No. 15. The parties stipulate and request the Court
20 dismiss this matter with prejudice, and without costs or attorney fees to any party.
21 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the
22 Court finds good cause to accept the stipulation and enter it into the record.
23        Accordingly, IT IS HEREBY ORDERED:
24        1. The parties’ Stipulated Motion to Dismiss with Prejudice and without
25 Fees or Costs, ECF No. 15, is GRANTED.
26        2. This matter is DISMISSED with prejudice and without costs or attorney
27 fees to any party.
28        3. Any pending motions are dismissed as moot.

     ORDER DISMISSING CASE * 1
      Case 2:20-cv-00015-SAB    ECF No. 16    filed 12/14/20   PageID.66 Page 2 of 2



1        4. The trial date and any remaining pretrial deadlines are stricken.
2        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
3 this Order, provide copies to counsel, and close the file.
4        DATED this 14th day of December 2020.
5
6
7
8
9
                                                   Stanley A. Bastian
10                                          Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
